 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                         NORTHERN DISTRICT OF CALIFORNIA
10                                    SAN JOSE DIVISION
11
12 ELEAZAR VILLEGAS,                                  Case No. 5:19-cv-07193 NC
13                    Plaintiff,                      SUA SPONTE JUDICIAL
                                                      REFERRAL FOR PURPOSES OF
14           v.                                       DETERMINING RELATIONSHIP
                                                      OF CASES
15 CHRISTOPHER WRAY, et al.,
16                    Defendants.
17
18        In accordance with Civil Local Rule 3-12(c), IT IS HEREBY ORDERED that the
19 above captioned case is referred to District Judge Lucy H. Koh to determine whether it is
20 related to 5:19-cv-00135 LHK, Eleazar Villegas v. Christopher Wray, et al.
21        IT IS SO ORDERED.
22
23        Date: November 5, 2019                   _________________________
                                                   Nathanael M. Cousins
24                                                 United States Magistrate Judge
25
26
27
28
     Case No. 19-cv-07193 NC
     SUA SPONTE JUDICIAL REFERRAL
     RE: RELATING CASES
